Citation Nr: 0821109	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as cysts.

2.  Entitlement to an initial evaluation greater than 10 
percent for sinusitis.

3.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis, currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for myofascial low 
back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to May 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO).

Subsequent to the August 2005 statement of the case, VA 
outpatient treatment records dated in May 2005 were 
associated with the veteran's claims file.  Although no 
additional statement of the case was provided to the veteran, 
review of these records reveals that they are duplicates of 
records associated with the claims file prior to, and 
considered as a part of, that August 2005 statement of the 
case.  Accordingly, a remand for RO consideration is not 
required.

The issue of entitlement to service connection for a skin 
disorder is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's sinusitis has been confirmed by x-ray 
studies, but has not resulted incapacitating episodes 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes characterized by headaches, pain, 
and/or purulent discharge or crusting.  

2.  The veteran's bilateral plantar fasciitis is manifested 
by bilateral foot pain, but not by objectively documented 
evidence of arthritis in the bilateral feet, or by limitation 
of motion to a compensable degree.

3.  The veteran's myofascial low back pain is manifested by 
chronic low back pain and stiffness, but not by limited range 
of motion or functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2007).

2.  The criteria for a compensable evaluation for bilateral 
plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5099-5020 
(2007).

3.  The criteria for an evaluation greater than 10 percent 
for myofascial low back pain are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims increased initial and 
current evaluations, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 satisfied the duty to notify 
provisions with respect to the claim for an increased 
evaluation for allergic rhinitis with sinusitis.  Although 
notice of VA's duties to assist was not provided to the 
veteran prior to the initial adjudication of the claims for 
increased evaluations for myofascial low back pain and 
bilateral plantar fasciitis, a letter dated in June 2005 
satisfied the duty to notify provisions, which was followed 
by the August 2005 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by a letter dated in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in November 2002, 
April 2004, and May 2004.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

Sinusitis

Service connection for allergic rhinitis with chronic 
sinusitis was granted by a December 2000 rating decision.  By 
an August 2005 rating decision, a separate evaluation for 
sinusitis was granted based on the evidence of record for 
chronic sinusitis, establishing an initial evaluation of 10 
percent disabling, effective May 2003, under the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).  Under 
Diagnostic Code 6513, a 10 percent evaluation for chronic 
sinusitis is warranted for one or two incapacitating episodes 
per year of chronic sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of chronic sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of chronic sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating (episodes per 
year of chronic sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  Id. 

The evidence in this case does not support an initial 
evaluation greater than 10 percent for the veteran's chronic 
sinusitis.  While it is clear that the veteran experienced 
significant symptomatology resulting from his sinusitis 
episodes, to include sinus pain and pressure, as well as 
headaches, there is no evidence that these were so severe as 
to constitute "incapacitating episodes" requiring bedrest 
and treatment by a physician.  During his November 2002 VA 
examination, the veteran specifically denied having had any 
incapacitating episodes.  Moreover, although the veteran 
reported during his November 2002 VA examination that his 
sinusitis required "sprays and decongestants," these were 
not prescription antibiotics, and there is no evidence that 
they were required for a period of four weeks or more.  
Similarly, during the May 2004 VA examination, the veteran 
stated that he had symptoms year-round, but only 
"occasionally" required antibiotics.  A November 2004 VA 
outpatient treatment record indicated that the veteran 
experienced another sinus infection requiring antibiotics.

Moreover, the objective evidence does not document more than 
6 episodes of sinusitis per year that caused headaches, pain, 
and/or purulent discharge and crusting.  While VA outpatient 
treatment records dated from December 2000 to January 2002 
reflect that the veteran reported sinus pain and pressure, 
private treatment records dated in February 2002 and June 
2002 diagnosed the veteran with sinusitis on objective 
findings and his reported symptoms of sinus pressure and pain 
with sneezing.  During his November 2002 VA examination, the 
veteran reported having 3-5 sinus infections per year, which 
caused periorbital headaches, postnasal drop, and difficulty 
breathing; the reports of pain and pressure in the frontal 
and maxillary sinus areas were also noted in VA outpatient 
treatment records dated from January 2003 to April 2003, as 
well as an August 2003 private treatment record.  During a 
May 2003 VA outpatient visit, the veteran indicated that his 
sinusitis had become worse in the last year, resulting in 5-6 
sinus infections per year with his usual symptoms (headaches, 
pain, congestion).  The report of 5-6 sinus infections per 
year was echoed during an April 2004 VA outpatient visit; at 
that time, the veteran noted that the infections were 
manifested by nasal congestion, nighttime breathing 
interference, and sinus pressure.  However, during a May 2005 
VA outpatient visit, the veteran reported having 2-3 sinus 
infections per year.  Ultimately, the objective evidence does 
not show, and the veteran does not contend, that he has 
experienced more than 6 non-incapacitating sinusitis episodes 
per year.

There is no evidence showing a postservice sinusitis episode 
that was incapacitating or that required four to six weeks of 
antibiotic treatment, and no evidence showing more than 6 
sinusitis episodes per year causing headaches, pain, or 
purulent discharge and crusting.  For this reason, an initial 
evaluation greater than 10 percent is not warranted.  
Moreover, there are no identifiable periods of time since the 
effective date of service connection, during which this 
condition has warranted greater than a 10 percent evaluation; 
thus, "staged ratings" are not warranted.  See 38 U.S.C.A. 
§ 5110 (West 2002); Hart, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).

Because the evidence of record does not show a postservice 
sinusitis episode that was incapacitating or required four to 
six weeks of antibiotic treatment, and there is no evidence 
showing more than 6 sinusitis episodes per year causing 
headaches, pain, or purulent discharge and crusting, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation greater than 10 percent for 
sinusitis.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar Fasciitis

The veteran's bilateral plantar fasciitis is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.71, Diagnostic Code 5099-5020 (2007).  This hyphenated 
code is intended to show that the veteran's disability was 
rated analogously to synovitis, Diagnostic Code 5020.  See 38 
C.F.R. § 4.20 (2007) (an unlisted condition may be rated 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 
(2007) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  Additionally, in every instance where a 
minimum schedular evaluation requires residuals, and the 
schedule does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31 (2007).

Consequently, Diagnostic Code 5020 directs that synovitis be 
rated on limitation of motion of the affected part, as 
arthritis, degenerative, under Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

After extensive review, the evidence of record does not 
support a compensable evaluation for bilateral plantar 
fasciitis, as there is no evidence of limitation of motion.  
Physical examination during the April 2004 VA examination 
showed full range of motion of all toes and joints, and no 
hammertoes, as well as an absence of swelling.  Moreover, the 
only x-ray of record, from the April 2004 VA examination, 
does not show arthritis of either foot, thus precluding a 
compensable evaluation on the basis of objectively documented 
arthritis.  For these reasons, a compensable evaluation under 
Diagnostic Code 5099-5020 is not warranted.

The veteran has reported bilateral foot pain, a contention 
which is substantiated by the evidence of record, to include 
the VA outpatient treatment records dated in January 2003, 
June 2003, and January 2004, and the April 2004 VA 
examination.  However, the medical evidence of record does 
not show that the veteran's bilateral feet have ever been 
limited in range of motion at any time.  Moreover, the April 
2004 VA examiner noted that there was no functional loss in 
the bilateral feet or bilateral ankles.  Accordingly, there 
is no medical evidence of record that the veteran currently 
experiences pain which causes additional limitation of motion 
beyond that contemplated by the assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  As such, a rating in excess of 10 percent is not 
warranted for the veteran's bilateral plantar fasciitis.

As for other provisions under the Schedule, there is no 
medical evidence that the veteran has pes planus (flat foot), 
weak foot, claw foot, Morton's disease, hallux valgus, hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones.  Accordingly, a compensable evaluation is 
not for application under these Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 
5280, 5281, 5282, and 5283 (2007).  To the extent that it 
could be argued that the veteran's bilateral plantar 
fasciitis constitutes an "other foot injury" as 
contemplated by Diagnostic Code 5284, a compensable 
evaluation under this Diagnostic Code requires at least a 
"moderate" foot injury, which is not the case here.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  Other than 
experiencing bilateral foot pain, the veteran's physical 
examinations, in June 203, April 2004, and May 2005, 
reflected virtually normal clinical findings.  Specifically, 
on VA examination in April 2004, the veteran was noted to 
have good arches on standing over the medial arch, no 
abnormal calluses, and to be able to stand on his heels and 
toes with no difficulty.  Thus, absent evidence of at least a 
"moderate" foot injury, Diagnostic Code 5284 is not for 
application.  Id.

Consideration has also been given to whether an 
extraschedular evaluation is warranted in this case.  38 
C.F.R. § 3.321(b) (2007).  No interference of employment has 
been shown and there is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required any 
hospitalization for his bilateral plantar fasciitis, no 
assistive devices are noted to be required, and the reported 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Accordingly, 
referral for an extraschedular evaluation is not warranted.


This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a 
compensable rating for bilateral plantar fasciitis at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

Because the evidence does not show that the veteran's 
bilateral plantar fasciitis causes limitation of motion, 
there is no objectively documented evidence of arthritis of 
the bilateral feet, and functional loss has not been shown, 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Myofascial Low Back Pain

Service connection for myofascial low back pain was granted 
by a June 2001 rating decision, and a 10 percent evaluation 
assigned under the provisions of 38 C.F.R. § 4.71, Diagnostic 
Code 5295, effective May 2000.  Following the veteran's 
October 2003 claim for an increased evaluation, a June 2004 
rating decision recharacterized the veteran's back disability 
under Diagnostic Code 5237, and continued the 10 percent 
evaluation.  

As directed by the most recently amended rating criteria, 
effective September 26, 2003, back disorders are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  The General Rating 
Formula provides for a 100 percent evaluation for unfavorable 
anklyosis of the entire spine; a 50 percent evaluation for 
unfavorable anklyosis of the entire thoracolumbar spine; a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable anklyosis of the 
entire thoracolumbar spine; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula 
(2007).  Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  Unfavorable anklyosis for 
VA purposes is where the spine is fixed in flexion or 
extension and there is resulting restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (5).  

After review of the record, the evidence does not support an 
evaluation greater than 10 percent for the veteran's 
myofascial low back pain.  Private medical records dated in 
December 2004 and July 2005 note a decreased range of motion 
in the spine, but do not specify to what degree.  of those 
records demonstrating objectively documented ranges of 
motion, to include an April 2003 VA outpatient treatment 
record and the April 2004 and May 2004 VA examinations, all 
evidence shows forward flexion of the thoracolumbar spine 
more than 85 degrees, and combined range of motion of the 
thoracolumbar spine of more than 235 degrees.  There is also 
no evidence that anklyosis of the spine, favorable or 
unfavorable, was present at any time during the appeal 
period.  The veteran reported experiencing muscle spasms 
during an August 2004 private evaluation, but none were 
objectively documented, and the veteran denied having them 
during an April 2003 VA outpatient visit.  Guarding and/or 
localized tenderness were never objectively documented.  As 
the evidence in this case does not support a 10 percent 
evaluation based on the General Rating Formula, an initial 
evaluation greater than 10 percent for myofascial low back 
pain is not warranted.

The propriety of a separate rating for any neurological 
component of the veteran's myofascial low back pain has also 
been considered.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1); see also 38 U.S.C.A. § 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  However, the evidence does not 
support a separate evaluation for neurological components of 
the veteran's myofascial low back pain.  During the May 2004 
VA spine examination, the veteran explicitly denied bladder 
or bowel complications and lower extremity radiculopathy (to 
include weakness or sensory loss), and there is no evidence 
that he reported having any of these symptoms at any other 
time.  Accordingly, the veteran is not entitled to a separate 
evaluation for neurological manifestations of myofascial low 
back pain.

Consideration has also been given to whether the evidence of 
record supports an evaluation greater than 10 percent under 
Diagnostic Code 5243, which evaluates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
However, the record does not reflect that the veteran has 
intervertebral disc syndrome.  Moreover, intervertebral disc 
syndrome is usually evaluated according to the frequency and 
duration of incapacitating episodes requiring bedrest as 
instructed by a physician, or on certain neurological 
symptoms.  However, as noted above, the veteran denied 
experiencing neurological manifestations of his myofascial 
low back pain, and there is no evidence that he experienced 
incapacitating episodes as defined by the pertinent 
regulations.  Id.  For these reasons, Diagnostic Code 5243 is 
not for application.  

It is imperative that the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain also 
be considered.  38 C.F.R. §§ 4.40, 4.45, see also Deluca, 8 
Vet. App. at 206.  However, an increased evaluation based on 
functional impairment is not for application in this case.  
While September 2003 and December 2004 private medical 
records indicate that the veteran experienced pain on 
extension and flexion of the dorsocolumbar spine, it does not 
state how much the range of motion is additionally limited by 
that pain.  Moreover, while the veteran reported experiencing 
stiffness, there is no evidence that it constituted 
functional loss, as he reported during the May 2004 VA spine 
examination as being able to complete all of his activities 
of daily living (ADLs) without any limit to his ability to 
ambulate.  While this is somewhat contradicted by the 
September 2003 private treatment record noting that the 
veteran's back pain interfered with his ADLs and sleep 
pattern, the level of pain reported does not rise to that not 
already contemplate by the currently assigned evaluation.  
Accordingly, the veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment beyond that 
already contemplated within the assigned evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's myofascial low back pain presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
In this regard, the Board notes that the evidence does not 
show that the myofascial low back pain interfered markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The veteran 
reported during a September 2003 private outpatient visit 
that his overall pain, comprised of the pain from his back, 
knees, hands, and other service-connected and nonservice-
connected disorders, interfered with his job.  However, with 
respect solely to his myofascial back pain, the veteran 
reported during the May 2004 VA examination that his required 
no assistive devices, no back brace, and that he was able to 
do all of his ADLs.  Moreover, there is no evidence that the 
veteran has been hospitalized for surgery or other medical 
treatment of his myofascial low back pain, or has marked 
interference with employment due to job limitations or time 
lost as a result of his service-connected low back disorder.  
Thus, absent evidence of marked interference with employment, 
or an unusual disability picture such that the regular 
standards have been made impractical, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating did not prejudice the veteran.

Because the evidence of record does not show forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or functional loss 
beyond that already contemplated in the currently assigned 
evaluation, the preponderance of the evidence is against an 
evaluation greater than the 10 percent for myofascial low 
back pain.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for sinusitis 
is denied.

A compensable evaluation for bilateral plantar fasciitis is 
denied.

An increased evaluation for myofascial low back pain is 
denied.


REMAND

Review of the veteran's service medical records shows that he 
was treated for both acne and pseudofolliculitis barbae in 
service; specifically, on the April 2000 service separation 
examination report, the military physician noted that the 
veteran had acne cysts on his chest.  Private postservice 
treatment records beginning in May 2004 note that the veteran 
had been treated for cystic lesions on his skin which were 
removed in May 2004.  A May 2005 VA postservice treatment 
record notes that the veteran had folliculitis over his 
shoulders and upper arms.  

Thus, the veteran had both evidence of a skin disorder in 
service, and after service separation.  These facts meet the 
"low threshold" set forth in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (requiring only that the evidence 
"indicates" that there "may" be a nexus between an 
inservice incident and a currently diagnosed disorder).  
However, as the evidence shows a four-year gap between 
service separation and the veteran's first postservice 
treatment for his skin condition, continuity is not shown, 
and the record does not contain a medical opinion as to 
whether the two conditions are related.  Compare Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991), with McLendon, 20 
Vet. App. at 79.  Accordingly, a VA physical examination and 
medical nexus opinion are required.  

Accordingly, the issue of entitlement to service connection 
for a skin disorder is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claims.  The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of all skin 
disorders found.  The report of 
examination must include a detailed 
account of all manifestations of the skin 
disorders found to be present.  All 
necessary tests must be conducted and the 
examiner must review the results of any 
testing prior to completion of the report.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Special attention should be 
paid to the veteran's service medical 
records which show diagnoses of acne in 
November 1992, of pseudofolliculitis in 
May 1996, and of acne cysts of the chest 
in April 2000.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed current skin disorder is related 
to the veteran's active duty service.  A 
complete rationale for all opinions must 
be provided, and should include discussion 
of the pertinent clinical findings and 
prior medical history on which the opinion 
is based.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  He must be 
reminded that the consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  
In the event that the veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address of record.  
It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must then readjudicate the 
issue of entitlement to service connection 
for a skin disorder.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


